DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  Claim Rejections - 35 USC § 112(b)
2.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


            Claims 2-7, 9, and 12-15 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.          Claims 2, 3 and 13 are indefinite in that it is not clear what is meant by “at least one two minerals”.          Claim 4 is indefinite in that it is not clear what is meant by “a fluid solving at least one type of minerals”.          Claim 5 is indefinite as it is not clear that the “at least of the following” was meant to recite “at least one of the following”.            In claims 6 and 12, “the set ion concentration” and “the ion concentration of the water used…” lack antecedent basis.  Also in both clams, “at least the of Ca” is not clear.          Also in claims 6 and 12, “the process of adjusting the roasting method of the coffee” lacks antecedent basis and “the ion concentration of the water used for brewing coffee during the  process of adjusting the roasting method of the coffee” is not clear. How is the roasting of coffee beans occurring while same is being brewed?         Claim 9 is confusing in that it calls for a set concentration of as low as one mineral (line 3) but then refers to a set concentration of minerals (line 5) requiring more than one mineral.        Claim 13 is confusing as it is not clear if the “roasting water” has anything to do with “roasting”.  Said roasting water is only recited in the claims in claim 13 for brewing the coffee.  It is  not clear if said roasting water is also used in the roasting step.   It appears that this may be a typographical error.  Also, it is not clear how the at least one roasting parameter is based on the coffee brewed. Additionally, the claim is confusing as it is drawn to a method of roasting coffee (preamble), yet recites steps relating to brewing roasted coffee.          In claim 15, it is not clear what is meant or encompassed by the term “reception element”.  For example, is this a computer?  The program of a computer?  Also, “the prepared water” lacks antecedent basis as it could be heated water, water that has been purified, or purified water that has been mineralized.        A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 6 and 12 recite the broad recitation “the set ion concentration”, and the claim also recites “preferably hydrogen carbonate ions” which is the narrower statement of the range/limitation; claims 7, 12, and 14 recite the broad recitation “higher than 15 ppm and lower than 90 ppm”, and the claim also recites “preferably 58 ppm and lower than 78 ppm” and “more preferred approximately 68 ppm” which are narrower statements of the range/limitation; claims 7, 12, and 14  recite the broad recitation “between 20 ppm and 80 ppm”, and the claim also recites “preferably between 30 ppm and 50 ppm” and “more preferred approximately 40 ppm” which are narrower statements of the range/limitation; claims 7, 12, and 14 recite the broad recitation “between 6.5 and 7.5”, and the claim also recites “preferably between 6.5 to 6.8” which is the narrower statement of the range/limitation; and claims 7, 12, and 14  recite the broad recitation “10 to 150 ppm”, and the claim also recites “preferably between 10 to 100 ppm” and “more preferred lower than 100 ppm” which are narrower statements of the range/limitation. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.        
                                           Claim Rejections - 35 USC § 102
3.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.        Claims 1-3, 8, 9, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Published U.S. Application No. 2016/0095464 (Jones).           Jones discloses a method of brewing coffee comprising the steps of 
requesting a user to select a coffee-based beverage on an input device coupled to a coffee brewing apparatus (e.g. paragraph 101);  selecting a suitable water recipe from a database comprising a plurality of water recipes suited for brewing coffee (e.g. paragraph 29), wherein the selected water recipe is suited to the selected coffee-based beverage, wherein the water recipe defines a set mineral concentration of brewing water to be prepared (e.g. paragraphs 17, 22, 29, 102); requesting a water preparation unit to prepare a brewing water based on the water recipe, wherein the water preparation unit is adapted to mineralize the brewing water according to the set mineral concentration of the water recipe (e.g. paragraphs 109, 122); preparing brewing water based on the water recipe (e.g. paragraphs 109, 122); and brewing the coffee-based beverage with the brewing water prepared according to the water recipe (e.g. paragraphs 123-125).           Regarding claims 2 and 3, Jones further discloses adding more than one mineral to the brew water as defined by the water recipe (e.g. paragraphs 14, 122, step D of claim 1).            Regarding claim 8, Jones further discloses the beverage chosen being based on a type of coffee or mixtures of same (e.g. paragraphs 125, 357, 358).
            Regarding claim 9, Jones also discloses activating a user interface for adapting the set concentration of at least one mineral of the brewing water for generating a user defined water recipe comprising at least one user defined set concentration of minerals; and preparing the brewing water based on the user defined water recipe comprising at least one user defined set concentration of minerals (e.g. paragraph 355; claims 1 and 2).          Regarding claim 15, Jones discloses a brewing element (mixing manifold 4) have a brewing water inlet (as brewing water is rotated to mixing manifold 4 which inherently has an inlet for said water to enter same), a coffee powder inlet (an inlet into the mixing manifold 4) and an outlet for outputting the brewed coffee (nozzle pointing to cup 121 in  Fig. 1); inherently a reception element adapted to receive from a user interface a user input for selecting a coffee-based beverage (said reception element being the transmitting vehicle between the display panel and the microprocessor, possibly the input lead 119; e.g. paragraphs 101 and 102);  a controller (microprocessor 128) adapted to receive from the reception element the coffee-based beverage selected by the user;  retrieve from a database a suitable water recipe that is suited to the selected coffee-based beverage, wherein the water recipe defines a set mineral concentration of water to be prepared (e.g. paragraph 102); control a water preparation unit to prepare brewing water based on the water recipe, wherein the water preparation unit mineralizes the water according to the water recipe (e.g. paragraphs 109, 122), wherein the prepared water is fed into said brewing water inlet (see above); wherein the coffee brewing apparatus further comprises a coffee outlet connected to the outlet of the brewing element for outputting the coffee-based beverage (see above).
Claim Rejections - 35 USC § 103
5.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.       Claims 1-3, 8, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Published U.S. Application No. 2016/0095464 (Jones) taken together with Published U.S. Application No. 2017/0327393 (Cornwell et al)..          If it is shown that the apparatus or process in producing the coffee of said claims is not considered to be a brewed coffee, the following should be noted.   Cornwall et al teaches providing a system for modifying the composition of water (e.g. water ionization system 100), same being connected to a machine that brews coffee (paragraph 33).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones to provide a brewing system as a matter of preference of a format already known, i.e. brewing apparatus including water modification device.  7.       Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Published U.S. Application No. 2016/0095464 (Jones) taken together with U.S. Patent No. 5798040 (Liang) or taken together with U.S. Patent No. 5798040 (Liang) and Published U.S. Application No. 2017/0327393 (Cornwell et al).          Jones further discloses providing a mineral reservoir (e.g. packets themselves or packet holders 3; e.g. paragraph 195; Figure 1) for storing a fluid form of minerals (e.g. paragraph 47) with controlled dosing of same (quantity and flow; e.g. paragraphs 68, 159) into a manifold where said minerals are mixed with the demineralized water (e.g. paragraph 55).  However, Jones does not disclose the step of demineralizing the water using a filtering step. Although Jones discloses a step of demineralizing the water prior to mineralizing same, only distillation as the method is recited (e.g. paragraph 53).  Nevertheless, Jones is not exclusive to using distillation alone as claim 1 refers to creating an ultra-purified water by referring to use of a “water purification system” in general.   However, it is well-known to provide ultra-purified water from filtering systems as well as taught, for example, by Liang (e.g. col. 1, lines 12-20).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have employed filtering steps as a known alternative to distillation in providing water that is ultra-purified. 6.       Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Published U.S. Application No. 2016/0095464 (Jones) taken together with Published U.S. Application No. 2017/0327393 (Cornwell et al).           Though Jones discloses the use of separate packets containing magnesium, sodium, and potassium as well as packets containing bicarbonates and sulfates, there is no reference to the specific compounds set forth in instant claim 5.  Cornwell et al teaches providing a water for coffee brewing wherein magnesium sulfate is added (see Fig. 2) and wherein the concentration of calcium and magnesium ions is adjusted (e.g. paragraph 7) to facilitate a brewed coffee with better flavor (e.g. paragraphs 2 and 3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided such teachings to Jones for said better flavor.7.       Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Published U.S. Application No. 2016/0095464 (Jones) taken together with U.S. Patent No. 8790513 (Boulter) or taken together with U.S. Patent No. 8790513 (Boulter) and Published U.S. Application No. 2017/0327393 (Cornwell et al)..           Jones is silent regarding the particular pH of the brew water.  However, Boulter teaches an ideal pH of 7.0 to 8.0 for brew water (col. 1, lines 42-50).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have employed the pH values of the range of Boulter that coincide with those called for in claim 7 to provide the benefit as set forth in Boulter.                                            Allowable Subject Matter
8.       Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
          Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
           The following is a statement of reasons for the indication of allowable subject matter:             The prior art of record neither discloses nor teaches the method of claim 10 wherein a sensor measures a brewed coffee property followed with optimization of the water recipe based on same.
          

Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /ANTHONY J WEIER/Primary Examiner, Art Unit 1792                                                                                                                                                                                                        


Anthony Weier
August 22, 2022